Exhibit 10.16


--------------------------------------------------------------------------------



NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR  RULE  144A  UNDER  SAID  ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



Principal Amount: $75,000.00 Issue Date: April 17, 2018







PROMISSORY NOTE


FOR   VALUE   RECEIVED,   X   RAIL   ENTERTAINMENT,   INC.,   a Nevada
orporation (hereinafter called the " Borrower"), hereby promises to pay to the
order of L2 CAPITAL, LLC, a Kansas limited liability company, or registered
assigns (the "Holder") the principal sum of $75,000.00 (the "Principal Amount"),
together with interest at the rate of eight percent (8%) per annum, at maturity
or upon acceleration or otherwise, as set forth herein (the "Note"). The
maturity date shall be six (6) months from the Issue Date (the "Maturity Date"),
and is the date upon which the principal sum, as well as any accrued and unpaid
interest and other fees, shall be due and payable. This Note is being issued by
the Borrower to the Holder as a commitment fee, pursuant to that certain
$2,000,000.00 equity purchase agreement of even date (the "EPA"). This Note may
not be repaid in whole or in part except as otherwise explicitly set forth
herein. Any amount of principal or interest on this Note, which is not paid by
the Maturity Date, shall bear interest at the rate of the lesser of (i) twenty
four percent (24%) per annum or (ii) the maximum amount allowed by law, from the
due date thereof until the same is paid (" Default Interest ").  Interest shall
commence accruing on the date that the Note is fully paid and shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into the Borrower's common
stock (the "Common Stock") in accordance with the terms hereof) shall be made in
lawful money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term " business day" shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.
1

--------------------------------------------------------------------------------

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.


The following additional terms shall also apply to this Note:


ARTICLE I.
CONVERSION RIGHTS


1.1 Conversion Right. The Holder shall  have  the  right  at  any time, to
convert all or any part of the outstanding and unpaid  principal  amount  and
accrued  and unpaid interest of this Note into fully paid and non-assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such
Common Stock shall hereafter be  changed  or  reclassified  at  the conversion
price (the "Conversion Price" ) determined  as  provided  herein  (a 
"Conversion"); provided, however, that in no event shall  the  Holder  be 
entitled  to  convert  any  portion  of  this Note in excess of that  portion 
of  this Note  upon  conversion  of  which  the  sum  of (I)  the  number of
shares of Common Stock beneficially owned  by the  Holder  and  its affiliate s 
(other  than  shares of Common Stock which may be deemed beneficially owned
through the ownership  of  the unconverted  portion  of  the Notes or the 
unexercised  or  unconverted  portion  of  any other security of the Borrower
subject to a limitation on conversion or exercise analogous  to  the 
limitations contained herein) and  (2)  the  number  of  shares of  Common 
Stock  issuable  upon  the  conversion of the portion of this Note with respect
to which the determination of this proviso  is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 9.99% of the
outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d)  of  the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and Regulations I3D-G thereunder, except as
otherwise provided in clause (I) of such proviso. The number of shares of Common
Stock to be issued  upon  each  conversion  of  this  Note  shall  be 
determined  by dividing the Conversion Amount (as defined  below)  by  the 
applicable  Conversion  Price  then  in  effect on the date specified in the
notice of conversion,  in  the  form  attached  hereto  as  Exhibit  A  (the
"Notice of Conversion "), delivered to the Borrower by the Holder in accordance
with Section I.4 below ; provided that the Notice of Conversion is submitted by
facsimile  or  e-mail  (or  by  other means resulting in, or reasonably expected
to result in, notice) to  the  Borrower  before  6:00  p.m., New  York ,   New  
York   time   on   such   conversion   date   (the   "Conversion   Date").  
The   term " Convers ion Amount" means, with respect to any conversion of this
Note, the  sum  of  (l)  the principal amount of this Note to be converted in
such conversion plus (2) at the Holder 's option, accrued and unpaid interest,
if any, on such principal amount at  the interest rates provided in this Note to
the Conversion Date, plus (3) at the Holder' s option, Default Interest , if
any, on the amounts referred to in the immediately preceding clauses (1) and/or
(2) plus (4) at the Holder's option , any amounts owed to the Holder pursuant to
Sections 1.3 and I.4(g) hereof.
2

--------------------------------------------------------------------------------

1.2 Conversion Price.


(a) Calculation of Conversion Price. The Conversion Price shall be the Fixed
Conversion Price (as defined herein) (subject, in each case, to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower' s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) (also subject to adjustment as
further described herein). The "Fixed Conversion Price" shall mean $0.003.
"Trading  Price•· means, for any security as of any date, the lowest traded
price on the Over-the- Counter Pink Marketplace, OTCQ B, or applicable trading
market (the " OTCQB") as reported by a reliable reporting service (" Reporting
Service" ) designated by the Holder (i.e. www.Nasdaq.com) or, if the OTCQB is
not the principal trading market for such security, on the principal securities
exchange or trading market where such security is listed or traded or, if the
lowest intraday trading price of such security is not available in any of the
foregoing manners ,  the  lowest intraday price of any market makers for such
security that are quoted on the OTC Markets. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Borrower and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes.  "Trading Day" shall mean any day on which
the Common Stock is tradable for any period on the OTCQB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. Each time an Event of Default (as defined herein) occurs while
this Note is outstanding, an additional discount of five percent (5%) shall be
factored into the Conversion Price. All expenses incurred by Holder, for the
issuance and clearing of the Common Stock into which this Note is convertible
into, shall immediately and automatically be added to the balance of the Note at
such time as the expenses are incurred by Holder.


Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the 
issuance of  new promissory notes or of a replacement promissory note), or
Section 3(a)(I 0) transaction (as defined herein), in which any 3rd party has
the right to  convert  monies  owed  to  that 3rd party (or  receive shares
pursuant to a settlement or otherwise) at a discount to  market greater than the
Conversion  Price  in effect at that time (prior to all other applicable
adjustments in the Note), then the Conversion Price shall be automatically
adjusted to such greater discount percentage (prior to all applicable
adjustments in this Note) until this Note is no longer outstanding. Each time,
while this Note is outstanding, the Borrower enters into a Section 3(a)(9)
Transaction (including but not limited to the issuance of new promissory notes
or of a replacement promissory note), or Section 3(a)(l 0) Transaction, in which
any 3rd party has a look back period greater than the look back period in effect
under the Note at that time, then the Holder' s look back period shall
automatically be adjusted to such greater number of days until this Note is no
longer outstanding. The Borrower shall give written notice to the Holder, with
the adjusted Conversion Price and/or adjusted look back period (each adjustment
that is applicable due to the triggering event), within one (I) business day of
an event that requires any adjustment described in the two immediately preceding
sentences. So long as this Note is outstanding, if any security  of  the 
Borrower contains any term more favorable to the holder of such security or with
a term in favor of the holder of such security that was not similarly provided
to the Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder's option, shall
become a part of the transaction documents with the Holder.


3

--------------------------------------------------------------------------------

If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder , the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount  for   such   conversion  
may   be   increased   to   include   Additional   Principal,   where "
Additional Principal" means such additional amount to be added to the Conversion
Amount to  the extent necessary to cause the number of conversion shares
issuable upon such conversion to equal the same number of conversion shares as
would have been issued had the Conversion Price not been adjusted by the Holder
to the par value price.


(b) Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the " Reserved Amount"). The Reserved Amount shall be increased from time
to time in accordance with the Borrower's obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued ,
fully paid and non- assessable. In addition , if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of  this  Note,  and  agrees that  its  issuance 
of  this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.


If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.


1.3 Method of Conversion.


(a) Mechanics of Conversion. Subject to Section t .1, this Note may be converted
by the Holder in whole or in part at any time, by submitting to the Borrower a
Notice of Conversion (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time) and (B) subject to Section 1.4(6)  surrendering this Note at the
principal office of the Borrower.
4

--------------------------------------------------------------------------------

(b) Surrender of Note Upon Conve rsion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.


(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a  name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder's account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.


(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within two (2) business days
after such receipt (the " Deadline" ) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.


(e) Obligation of Borrower to Deliver  Common  Stock. Upon receipt by  the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such convers ion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the po1tion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower' s obligation to issue and deliver
the certificates for Common Stock shall  be absolute and unconditional ,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of  any 
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to  the 
holder  of  record,  or  any  setoff,  counterclaim,  recoupment , limitation or
termination , or any breach or alleged breach by the Holder of any obligation to
the Borrower, and irrespective of any other circumstance which might otherwise
limit such obligation of the Borrower to the Holder in connection with such
conversion. The Conversion Date specified in the Notice of Conversion shall be
the Conversion Date so long as the Notice of Conversion is received by the
Borrower before 6:00 p.m., New York, New York time, on such date.
5

--------------------------------------------------------------------------------

(f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificate s representing the Common Stock issuable upon convers ion,
provided the Borrower is participating in the Depository Trust Company (" OTC") 
Fast Automated Securities Transfer (" FAST") program, upon request of the 
Holder  and  its compliance with the provisions contained in Section 1.1 and in
this Section 1.4, the  Borrower shall use its best efforts to cause its transfer
agent to electronically transmit the Common Stock issuable upon conversion to
the Holder by crediting the account of Holder' s Prime Broker with OTC through
its Deposit Withdrawal Agent Commission (" DWAC") system.


(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder' s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable  upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$3,000 per day in cash , for each day beyond the Deadline that the Borrower
fails to deliver such Common Stock (unless such failure results from war, acts
of terrorism, an epidemic, or natural disaster). Such cash amount shall  be
paid  to  Holder  by the  fifth day of the month following the month in which it
has accrued or, at the option of the Holder (by written notice to the Borrower
by the first day of the month following the month in which it has accrued),
shall be added to the principal amount of this Note, in which event interest
shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of  this  Note.  The Borrower agrees that the right to convert is
a valuable right to the Holder. The damages resulting from a failure, attempt to
frustrate, interference with such conversion right are difficult if not
impossible to qualify. Accordingly, the parties acknowledge that the liquidated
damages provision contained in this Section 1.4(g) are justified.


(h) If the lowest Trading Price during the twenty (20) Trading Day period ending
on the Trading Day immediately preceding the Conversion Date (the "True Price"),
with respect to any conversion under this Note, is less than the Fixed
Conversion Price, then the Conversion Amount for such conversion may be
increased to include True Principal (without a reduction in the amount owed
under the Note), where "True Principal" means such additional amount to be added
to the Con version Amount to the extent necessary to cause the number of
conversion shares issuable upon such conversion to equal the same number of
conversion shares as would have been issued had the True Price been  utilized 
for such conversion.  The Default Conversion Price shall mean sixty percent
multiplied by the lowest one ( I ) Trading Price during the thirty (30) Trading
Day period ending, in Holder' s sole discretion on each conversion, on either
(i) the last complete trading day prior to the Conversion Date or (ii) the Con
version Date.
6

--------------------------------------------------------------------------------



1.4 Concerning  the  Shares.  The   shares  of  Common   Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold o r transferred may be sold or transferred pursuant  to  an exemption
from such registration or (iii) such shares are sold or transferred pursuant to
Rule 144 under the Act (or a successor rule) (" Rule 144") or (iv) such shares
are transferred to an "affiliate" (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold , each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included  in  an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:


"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES."


The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold  pursuant  to  Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note.
7

--------------------------------------------------------------------------------

1.5 [Intentionally Omitted].


1.6 Status as Shareholder. Upon submission of a Notice  of Conversion by a
Holder, (i)  the  shares  covered  thereby  (other  than  the  shares,  if 
any,  which cannot be issued because their issuance would exceed such Holder's 
allocated  portion  of  the Reserved Amount or Maximum  Share  Amount)  shall 
be  deemed  converted  into  shares  of Common Stock and (ii) the Holder's
rights as  a  Holder  of  such  converted  portion  of  this  Note shall cease
and te1minate, excepting only the right to receive  certificates  for  such 
shares  of  Common Stock and to any remedies provided herein or otherwise
available at  law or  in equity  to  such Holder because of a failure by the
Borrower to comply with the terms of this Note. Notwithstanding the foregoing,
if a Holder has not received certificates for all shares of  Common Stock prior
to the tenth (10th) business day after the expiration of the Deadline with
respect to a conversion of any portion of this Note for any reason, then
(unless  the  Holder otherwise elects  to retain its status as a holder of
Common Stock  by  so  notifying  the  Borrower)  the  Holder  shall regain the
rights of a Holder of this  Note  with  respect  to such  unconverted  portions
of  this  Note and the Borrower shall, as  soon as  practicable, return such 
unconverted  Note to  the  Holder or,  if the Note has not been surrendered,
adjust its  records  to  reflect  that such  portion  of  this Note  has not
been converted. In all cases, the Holder shall retain all of its  rights and 
remedies (including, without limitation, (i) the  right  to  receive 
Conversion  Default  Payments  pursuant  to  Section  1.3 to the extent
required  thereby  for  such  Conversion  Default  and  any  subsequent 
Conversion Default and (ii) the right to have the Conversion Price with respect
to subsequent conversions determined in accordance with Section 1.3) for the
Borrower's failure to convert this Note.


ARTICLE II.
CERTAIN COVENANTS


2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder's written
consent (a) pay, declare or set apart for such  payment,  any dividend  or other
distribution  (whether  in cash , property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders' rights plan which
is approved by a majority of the Borrower' s disinterested directors.
8

--------------------------------------------------------------------------------

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder's written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.


2.3 Repayment from Proceeds. While any portion of this Note is outstanding, if
the Borrower receives cash proceeds from any source or series of related or
unrelated sources, including but not limited to, from payments from customers,
the issuance of equity or debt, the conversion of outstanding warrants of the
Borrower, the issuance of securities pursuant to an equity line of credit of the
Borrower or the sale of assets, the Borrower shall, within one (I) business day
of Borrower's receipt of such proceeds, inform the Holder of such receipt,
following which the Holder shall have the right in its sole discretion to
require the Borrower to immediately apply up to all of such proceeds to repay
all or any portion of the outstanding amounts owed under this Note. Failure of
the Borrower to comply with this provision shall constitute an Event of Default.
In the event that such proceeds are received by the Holder prior to the Maturity
Date, the required prepayment shall be subject to the terms of Section 4.9
herein.


ARTICLE III.
EVENTS OF DEFAULT


The occurrence of each of the following events of default shall each be an "
Event of Default'' with no right to notice or cue the right to cure except as
specifically stated:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at the
Maturity Date, upon acceleration, or otherwise.


3.2 Conversion and the Shares. The Borrower fails to reserve a sufficient amount
of shares of common stock as required under the terms of this Note (including
Section 1.3 of this Note), fails to issue shares of Common Stock to the Holder
(or announces or threatens in writing that it will not honor its obligation to
do so)  upon exercise by the Holder of the conversion rights of the Holder in
accordance with the term s of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) shares  of
Common Stock issued to the Holder upon conversion  of or otherwise  pursuant to
this Note as  and when required by this Note, the Borrower directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or  directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written  announcement,  statement or threat
that it does not intend to honor the obligations described in this paragraph)
and any such failure shall continue uncured (or any written announcement,
statement or threat not to honor its obligations shall not be rescinded in
writing) for two (2)  business days after the  Holder shall  have delivered a
Notice of Conversion. It is an obligation of the Borrower to remain current in
its obligations to its transfer agent. It shall be an event of default of this
Note, if a conversion of this Note is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances any funds to the Borrower's transfer agent in order
to process a conversion, such advanced funds shall be paid by the Borrower to
the Holder within five (5) business days, either in cash or as an addition to
the balance of the Note, and such choice of payment method is at the discretion
of the Borrower.
9

--------------------------------------------------------------------------------

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
and such breach continues for a period of three (3) days after written notice
thereof to the Borrower from the Holder or after five (5) days after the
Borrower should have been aware of the breach.


3.4 Breach of Representations and  Warranties.  Any representation or warranty
of the Borrower made here in or in any agreement, statement or certificate given
in writing pursuant hereto or in connection herewith, shall be false or
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note.


3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.


3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $ 100,000, and shall remain unvacated,
unhanded or unstayed for a period of ten (10) days unless otherwise consented to
by the Holder, which consent will not be unreasonably withheld.


3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.


3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
or quotation of the Common Stock on the OTCQB or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE American.


10

--------------------------------------------------------------------------------

3.9 Failure to Comply with the Exchange Act.  The Borrower shall fail to comply
with the reporting requirements of the Exchange Act (including but not limited
to becoming delinquent in its filings), and/or the Borrower shall cease to be
subject to the reporting requirements of the Exchange Act.


3.10 Liquidation.  Any dissolution, liquidation, or winding up of Borrower or
any substantial portion of its business.


3.11 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower' s ability to
continue as a "going concern" shall not be an admission that the Borrower cannot
pay its debts as they become due.


3.12 Financial Statement Restatement. The Borrower replaces its auditor , or any
restatement of any financial statements filed by the Bo1Tower with the
Securities and Exchange Commission ("S EC") for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the Borrower or the rights of the Holder with respect to this Note.


3.13 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.


3.14 Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date 
of such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower that reserves the greater of (i) the total amount of
shares previously held in reserve for the Note with the Borrower's immediately
preceding transfer agent and (ii) the Reserved Amount.


3.15 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other financial instrument , including but not limited to all convertible
promissory notes, currently issued, or hereafter issued , by the Borrower, to
the Holder or any 3rd party (the "Other Agreements" ), shall, at the option of
the Holder, be considered a default under this Note, in which event the Holder
shall be entitled to apply all rights and remedies of the Holder under the terms
of this Note by reason of a default under said Other Agreement or hereunder.


3. I6 Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and /or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower's filing of a Form 8-K pursuant to Regulation FD on that same
date.
11

--------------------------------------------------------------------------------

3.17 No Bid. At any time while this Note is outstanding, the lowest Trading
Price on the OTCQB or other applicable principal trading market for the Common
Stock is equal to or less than $0.0001.


3.18 Prohibition on Debt and Variable Securities. So long as the Note is
outstanding, the Borrower shall not, without written consent of the Investor,
issue any Variable Security (as defined herein), unless (i) the Borrower is
permitted to pay off the Note in cash at the time of the issuance of the
respective Variable Security and (ii) the Borrower pays off the Note, pursuant
to the terms of the Note, in cash at the time of the issuance of the respective
Variable Security. A Variable Security shall mean any security issued  by the
Borrower  that (i) has or may have conversion rights of any kind, contingent,
condition al or otherwise in which the number of shares that may be issued
pursuant to such conversion right varies with the  market price of the common
stock; (ii) is or may become convertible  into common  stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion or exercise price that varies with the market price of the common
stock, even if such security only becomes convertible or exercisable following
an event of default, the passage of time, or another trigger event or condition;
or (iii) was issue d or may be issued in the future in exchange for or in
connection with any contract, security, or instrument, whether convertible or
not where the
number of shares of common stock issued or to be issued is based upon or related
in any way to the market price of the common stock, including, but not limited
to, common stock issued in connection with a Section 3(a)(9) exchange, a Section
3(a)( I0) settlement, or any other similar settlement or exchange.


3.19 Failure to Repay Upon Qualified Offering. The Borrower fails to repay the
Note, in its entire ty, pursuant to the terms of the Note, with funds received
from its next completed offering of $1,000,000.00 or more (consummated on or
after the Issue Date).


UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
HOLDER, IN   FULL SAT IS FACTION   OF   ITS OBLIGATIONS HEREUNDER, AN   AMOUNT  
EQUAL   TO: (Y) THE   DEFAULT SUM (AS DEFIN E D HEREIN); MULTIPLIED BY (Z) TWO
(2). Upon the occurrence of any Event of Default specified in Sections 3.1, 3.3,
3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10   3. 11, 3. 12, 3. 13, 3. 14,3. 15, 3. 16 ,
3. 17 , 3. 18, and/or 3.19, the Note shall become immediately due and payable
and the Borrower shall pay to the Holder, in full satisfaction of its obligation
s hereunder , an amount equal to 140% (plus an additional 5% per each additional
Event of Default that occurs hereunder) multiplied by the then outstanding
entire balance of the Note (including principal and accrued and unpaid
interest)Default Interest, if any, any amounts owed to the Holder pursuant to
Sections l.4(g) hereof (collectively, in the aggregate of all of the above, the
"Default Amount"), and all other amounts payable hereunder shall immediately
become due and  payable, all  without  demand,  presentment or  notice, all of 
which  here by are expressly  waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity. Each time an Event of Default occurs while this Note is outstanding, an
additional discount of five percent (5%) shall be factored into the Conversion
Price (as defined in this Note).
12

--------------------------------------------------------------------------------

If the Borrower fails to pay the Default Amount, then the Holder shall have the
right at any time, to require the Borrower, to immediately issue, in lieu of the
Default Amount the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect, subject to
issuance in tranches due to the beneficial ownership limitations contained in
this Note. Additionally, if an Event of Default occurs under the Note, then the
Conversion Price shall equal the lesser of the (i) Fixed Conversion Price and
(ii) Default Conversion Price.


ARTICLE IV.
MISCELLANEOUS


4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


4.2 Notices. All notices, de mands, requests, consents , approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certi fied, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set fo11h below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile , with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:


If to the Borrower, to:


X RAIL ENTERTAINMENT, INC.
9480 South Eastern Ave., Suite 205
Las Vegas, NV 89123
e-mail: mbarron@vegasxtrain.com


13

--------------------------------------------------------------------------------

If to the Holder:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 410
Leawood, KS 66206
e-mail: accounting@ltwocapital.com


4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder.  The term "Note"
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.


4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Neither the Borrower nor the Holder shall assign this
Note or any rights or obligations hereunder without the prior written consent of
the other. Notwithstanding the foregoing, the Holder may assign its rights
hereunder to any "accredited investor" (as defined in Rule 50 I(a) of the 1933
Act) in a private transaction from the Holder or to any of its "affiliates", as
that term is defined under the 1934 Act, without the consent of the Borrower.
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of  this Note represented  by this Note
may be less than the amount stated on the face hereof.


4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys ' fees.


4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Kansas without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Johnson County, Kansas. The parties to this Note hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Borrower and
Holder waive trial by jury. In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Note or any
other Transaction Document by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.
14

--------------------------------------------------------------------------------

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.


4.8 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges  that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity , and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing  or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.


4.9 Repayment. Notwithstanding anything to the contrary contained in this Note,
the Borrower may repay any amount outstanding under this Note, at any time
during the initial 60 calendar day period after the Issue Date, by making a
payment to the Holder of an amount in cash equal to 125% multiplied the amount
that the Borrower is repaying. Notwithstanding anything to the contrary
contained in this Note, the Borrower may repay any amount outstanding under this
Note, at any time after the 60th calendar day after the Issue Date, by making a
payment to the Holder of an amount in cash equal to 140% multiplied the amount
that the Borrower is repaying. In order to repay this Note, the Bo1TOwer shall
provide notice to the Holder ten (10) business days prior to such respective
repayment date, and the Holder must receive such repayment within twelve (12)
business days of the Holder's receipt of the respective repayment notice, but
not sooner than ten (I 0) business days from the date of notice (the "Repayment
Period"). The Holder may convert the Note in whole or in part at any time during
the Repayment Period, subject to the terms and conditions of this Note.


4.10 Section 3(a)(I 0) Transactions. If at  any time while  this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(I0) of the  Securities Act (a "3(a)(I 0) Transaction" ), then a liquidated
damages charge of I 00% of the outstanding principal balance of this Note at
that time, will be assessed and will become immediately due and  payable to the 
Holder, either in the form of cash payment, an addition to the balance of the
Note, or a combination of both forms of payment, as determined by the Holder.


4.11 Restriction on Section 3(a)(9) Transactions. So long as this Note is
outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with any
party other than the Holder, without prior written consent of the Holder. In the
event that the Borrower does enter into, or makes any issuance of Common Stock
related to a 3(a)(9) Transact ion while this Note is outstanding, a liquidated
damages charge of 25% of  the  outstanding  principal balance of this Note, but
not less than $ 15 ,000 , will be assessed and will become immediately due and
payable to the Holder at its elect ion in the form of cash payment or addition
to the balance of this Note.


4.12 Reverse Split Penalty. If at any time while this Note is outstanding, the
Borrower effectuates a reverse split with respect to the Common Stock, then a
liquidated damages charge of 30% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the  Holder , either in the form of cash payment, an addition to the balance
of the Note, or a combination of both forms of payment, as determined by the
Holder.


4.13 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries  of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of  such security that was not similarly provided to the Holder in
this Note, then the Borrower shall notify the Holder of such additional or more
favorable term and such term, at Holder's option, shall become a part of the
transaction  documents with the Holder.  The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion discounts, prepayment rate,
conversion look back periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant cove rage.


4.14 Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to  the extent  that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated herein, wherever enacted, now or at
any time hereafter in force,  or  which  may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law , and
covenants that it will not, by resort to any such law , hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.






[Signature page to follow}
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorize officer this April 17, 2018.




X Rail Entertainment, Inc.


/s/ Michael Barron


Michael Barron


Chief Executive Officer




16

--------------------------------------------------------------------------------





EXHIBIT A -- NOTICE OF CONVERSION




The undersigned hereby elects to convert $_ __ _ _ __ _,- rincipal amount of the
Note (defined below) into that number of shares of Common Stock to be iss ued
pursuant  to  the  conversion of the Note ("Common Stock") as set forth below,
of X RAIL ENTERTAINMENT , INC., a Nevada corporation (the "Borrower") according
to the condit ions of the promissory note of the Borrower dated as of April 17,
2018 (the " Note"), as of the date written below. No fee will be c harged to the
Holder for any convers ion, except for transfe  taxes, if any.


Box Checked as to applicable instructions:


[ ] The Borrower shall electronically transmit the  Common  Stock  issuable 
pursuant  to  this Notice of Conversion to the account of the undersigned or its
nominee with OTC through its Deposit Withdrawal Agent Comm ission system
("OWACTransfer").


Name of OTC Prime Broker:
Acco unt Number:


[  ]  The  undersigned  hereby  requests  that the  Borrower  issue a 
certificate or  certificates  for the number of shares of Common Stock set forth
below (which numbers are based on the Holder's calculation attached  hereto) in
the name(s) spec ified  immediately  below or,  if ad ditional space is
necessary, on an attachment hereto:


L2 CAPITAL, LLC
8900 State Line Rd., Suite 4I0
Leawood, KS 66206
e-maiI: investments@ltwocapita l.com


Date of Conversion:


Applicable Conversion Price: $_ _ _ _ _ _
Number of Shares of Common Stock to be Issued
Pursuant to Conversion of the Notes:                                    
Amount of Principal Balance Due remaining Under the Note after this conversion: 


L2 CAPITAL , LLC


By:__ _ _ __ _ _ _ _ _ _ _






Name:_ __ _ __ _  _ _ _ _






Title:_ _ __ _ _ _ _ __ _ _
Date: _ _ __ _ _ _ _ __ _ _




17

--------------------------------------------------------------------------------
